17 So.3d 850 (2009)
Fabian MONCRIEFFE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4717.
District Court of Appeal of Florida, Fourth District.
September 2, 2009.
Rehearing Denied October 14, 2009.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
*851 Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals his conviction and sentence for a violation of probation based on his arrest on new charges. He argues the court erred in finding that he violated his probation and in failing to enter a written order of revocation. We find no error in the court's finding that the defendant violated his probation, but we do find error in the trial court's failure "to enter a written order specifying the specific condition of probation that [the defendant] violated. . . ." Peterson v. State, 962 So.2d 367, 369 (Fla. 4th DCA 2007). We therefore reverse and remand the case to the trial court for entry of a written order of revocation.
Reversed in part and remanded.
STEVENSON, MAY and LEVINE, JJ., concur.